UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-4261



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RUBEN IBARRA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-98-114)


Submitted:   December 29, 1999            Decided:   January 13, 2000


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David B. Smith, Greensboro, North Carolina, for Appellant. Walter
C. Holton, Jr., United States Attorney, Clifton T. Barrett, As-
sistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ruben Ibarra appeals the sentence imposed as a result of his

conviction after a jury trial for his role in a conspiracy to pos-

sess with intent to distribute marijuana.      See 21 U.S.C. § 846

(1994).   Ibarra’s only assignment of error on appeal is his chal-

lenge to the calculation of his Total Offense Level under the

Sentencing Guidelines. Ibarra claims that the district court erred

in applying a four-level enhancement for his leadership role in the

conspiracy.    See USSG § 3B1.1(a).   Our review of the record and

presentence report reveals evidence sufficient to support the en-

hancement.    Consequently, we can detect no clear error on the part

of the district court.   See United States v. Perkins, 108 F.3d 512,

518 (4th Cir. 1997).

     Accordingly, we affirm Ibarra’s conviction and sentence.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                  2